The respondent City of Kaukauna moved for a rehearing. The following opinion was filed January 16, 1917:
RoseNberry, J.
It is suggested that the third provision of the mandate, when taken in connection with the statements made in the body of the opinion, is ambiguous. It *502was not intended to adjudicate tbat tbe Pereles brothers or the Trust Company bad authority from any particular bondholder to receive his share of the award, but only to state that the proofs in the record indicate that the Pereles brothers or the Trust Company as to some of the bondholders may have had such authority and as to others it did not have such authority, leaving the entire question open for determination by the trial court in accordance with the opinion of this court.
By the Court. — Motion for rehearing denied, with $25 costs.